Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 1 of 15




                     Exhibit 13
    Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 2 of 15




                                                                                                     V\~ oo:1--.
       Date: March 14, 2005

       To:
                                                                                  ¥l»f'              J-/5',(')$-
              All Key Personnel and Staff ofFranklinSquires Investments, The FtaoklinSquires
              Companies, LLC and related Subsidiaries

       RE:    Strategic Alignment ?006 (Dist. All)

      It has become inaeasingly apparent that we need to make a nrunber of .improvements,
      adjustments, and re-calculations to ensure tb.a.t this org-aniza.tion reaches its potential and
      successfully accomplishes its misgjon. This. document will outline the fust stage of these
      changes to take effect immediately. In order to provide some context for the mission ahead
      of our organization I have including a quote below £tom ''The Master Plan for The
      Franklin.Squires Companies" which I published in December of 2004. I shru:e this very
      personal summary with you in the interests of unity and motivation. If we are united in this
      effort my friends, "we all things can do."

              We have entered into a cause... We have dedicated our enterprise and venmre to doing
              good and serving our fellow man with our knowledge and our stewardships. We have
              dedicated om tempoal enterprise to a serious and po.ignanf cause. We have chosen a tough
              road. Will we have the courage to stay the comse?

             Some may wonder how direct is the relationship between our "economic" mission and the
             cause to save our Constitution and our way of life. "How directly," you might ask, "is our
             cause related to the universal cause of freedom?" "How, can economic ignorance be related
             to the all out wu for liberty vs. captivity and bondage, debt vs. self-reliance, freedom vs.
             temporal captivity?"

              "Freedom ,a11 b, J:ilkd ~ 11,glm as '11160 a.r ft;, dmrt l1ffl#k. Too long have people ofthefre, world, g,11,ra//y
             stood ft;, as .rillllf 11ewrori1.r to tlx t:ri1lle.r of a.r.raalt tl/Pi,ut.ftr,lk,111 - 11.r.r1ZJ1/t agaittrt baJit «oMtmG 1111d
             spirilllal pti.mipks 1111d 'lradiliom that have made 7tllliollJ" strong. (Ezra T'!ft Ben.son. God, Fami!J,
             Country, pg 361.J

             The principle contained in the expression. "self-reliance" is at the core of the word's g:mnd
             conflict. To all who have discerning ey__!:s, it is apparent that the foundation setup for our
             prosperity and preservation at the beginning of this dispensation can not long endure once
             this fundamental principle is abando11ed:. _

             "Momentum is gathering far another &0ief7ia - _a repetition of the crisis of two hundred yearr ago. Thir
             rollisiott of id11Z1 i.r ,uqrJd.lJlidt. The ume i.r the .rame t!M pr,dpitated the gr,t1t premortal t()ttflid- wi/1111111
             befm fo dotmJJist their OIIIII IOllrse ofaaion or_ m,ut th!J b, to1md." (Ben.ror., 1940).

             Hett is the cause. as it stands today, for our opportulJity related to building F:tanklinSquues.
             We have the opportunity to use our stewardships and all with which we have been blessed,
             to build a profitable commercial enterprise that competes freely in the marketplace. In our
             ent=prise we will seek to further the true principles of prosperity. We can conduct our
             battle, simultaneously, on two fronts.
                                                                                                                                                 GOVERNMENT
                                                                                                                                                   EXHIBIT

                                                                                                                                                       61
                                                                                                                                                2:17-CR-00037 (RJS)

                                                                                                                                                 1


    SELF-RELIANCE•                    FINANCIAL                   FREEDOM                 •   ECONOMIC                    INDEPENDENCE



                                                                                                                                                  FS096902
1
    Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 3 of 15




               Fust, we must live these true principles. This means:

               1)       We must commit inclividually_and collectively to support and sustain each othei: in
                        ow: efforts to live by these true principles.

              2)        We must conduct our financial affairs individually, as families, and collectively
                        according to a ptepared plan leading to and sustaining a continual path of self-
                        reliance and independence.

              3)        We must follow the ordex individually and as a business that we prescribe to out
                        clients and students, namely:

                        a.        Accepting our stewardship by keeping appropriate records.
                        b.        Follow a deliberate financial plan using a. budget as the primaty tooL
                        c.        Mastering the five pillars of wealth by stuting first with a comprehensive
                                  strategy dedicated to real estate investing.

              SeconcllJ', we must put into place an arrangement of key processes that will enable us to
              teach as many individuals, families, and small business as we can responsibly reach - how to
              live by these same principles using our same plan.

              If we commit to do this, within 12-months from tapping into these key processes any honest
              and driven petSon will find the fruit of being self-teliant and living independently.

              If we commit to do this, as we carry out oUt own individual responsibilities, we will be
              blessed with an abundant number of students and clients who desire and even require our
              services. If we commit to do this, and keep our commitments, we will be prospeted in our
              endeavots to:

              1)       Pursue a .righteous vocation to meet the needs and wants of oux families,

              2)       Serve those willing to learn in omer to dispel the common ignorance to true
                       financial ptinci.pl.es; and,

              3)       Lt"bemte the captive who have already fallen into a pattem of debt based living. and
                       the casual acceptance of false social principles.

             In the course of every great cause there a.re defining :moments that "make" men, and
             families, and nations. These moments are not defined by coincidence or happenstance. In
             the future gentlemen, our posterity will be reading of our generation, and of our day. Will
             they be reading about us? Or will they be teading a.bout some others who picked up the
             gauntlet when we wete found wanting? Heaven forbidl Let us go onward in this ca.use,
             doing our u1most to bring to pass the best possible lives of freed.om and ptosperity and
                                                                                                                          .:
             peace for our wives, our children, our neighbon, and our communities. I know we can do
             it; the path is laid out befcne us.

      The following clarifications and change_!! are effective April 16, 2005. Some changes
      will be started imtned.ia.tely with fa.anal effectiveness being April 16, 2005




                                                                                                               2


    SELF-RELIANCE•                FINANCIAL          FREEDOM           •   ECONOMIC           INDEPENDENCE


                                                                                                               FS096903
2
    Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 4 of 15




          1. FranklinSquires Investments, LLC

             FranklinSquires Investments is the parent company, majority owner, and
             managing member of The FranklinSquires Companies, LLC. The company
             name FranklinSquires Investments, - ILC is not used by any employee,
             subsidiru..-y, or related party in any business transaction without the express,
             advanced, written consent of FranklinSquires Investments, I.LC as evidenced
             by the company seal or authorized signature of C. Rick Koerber (M:anager)
             on such written document.

             Employees:
                   *See "Employees Clarification" at the end of this document.
                • C. Rick Koerber, Executive Director
                • Jonathan Lowry, Asst. Exec Dir. (Sales & Marketing)
                • Clavell T. Anderson, Asst. Exec. Dir. (Construction & Development)
               • Stephen A. Freestone, Asst. Exec. Dir. (Education)
                • Rae Hartsell, Personal Execuffire Assistant to C. Rick Koerber

            did.B\UoiieE
                •   File New Articles/ Amended. (Executive Staff)
                •   Establish Separate Accounting as of 04/15/2005 (Forrest iJleo)




                                                                                                3



    SELF-RELIANCE        •   FINANCIAL       FREEDOM        •   ECONOMIC        INDEPENDENCE


                                                                                                FS096904
3
    Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 5 of 15




          2. The FranklinSquires Companies, LLC - Forre .s.f
                                                      . - 1111..sh-t'a
             The FranklinSquires Companies is the name of the holding and management entity
             for FranklinSquires related companies, subsidiaries, and other similar entities.
             Franklin.Squires Investments is the parent company, majority owner,_ and managing
             member of The FranklinSquires Companies, LLC.

            Mission:
            It shall be the official mission and p~licy of The FranklirySquires Companies, LLC
            and all whole or partially owned subsidiaries to work together in order to put into
            place and effectively operate key processes that will enable as many individuals,
            :frunilies, and srnall business as can risponsibly be reached - to live by the three core
            values of self-reliance, economic independence and financial freedom.

            Board ofDitectors:
               • C. Rick Koerber                                   • MatsonMagleby*·
               • Jonathan Lowry                                    • Jason Vaughn
               • Clavell Anderson                                  • Troy Dollar*
               • Stephen Freestone*                                • Pat Poyfair*
               • Les McGuire                                       • Gabriel Joseph
               • Mark Craner                                       • FottestAllen*
                                 * Non-Voting Board Members
            Employees:
               *See ''Employees Clarification" at the end of this document.
               • Forrest Allen, Internal Financial }i.nalyst & AP /AR Manager.
               • Alicia Johnson , AP/AR Staff

            &Git¥iwUGI
                •   Monthly Board Meetings Scheduled - WebEx. (Rae Hartsell) ;            #,.,
                •   Annual and Semi Annual Meetings - In Person (Rae Hartsell) f '1/ntJl'I f;
                •   Former Board Notes and Actions Compiled (Hartsell & Vaughn)
                •   Draw-up one page document .tegarcling SA2006 (Hartsell.)
                •   Weeldy Senior Management Meetings Scheduled- (Rae Hartsell) ~,~~
                •   Draft Operating Agreement (Executive Staff)




                                                                                                    4


     SELF-RELIANCE•         FINANCIAL         FREEDOM        •   ECONOMIC         INDEPENDENCE


                                                                                                        FS096905
4
    Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 6 of 15




          3. The FranklioSquires Institute, LLC

             The FranklinSquires Institute is a t.ra.ining and educational o.rganization
             committed to serv.ing individuals an.cl families in an effort to live by sound
             constitutional principles with special emphasis on the principles of temporal
             welfare and economic prosperity.

             Employees:
               *See "Employees Clarification" at the end of this document.
               • Troy Dollar, Assistant Business Manage.r & Personal RE Coach
               • Pat Poyfait, Assistant Business Manager & Dean of Students
               • Jason Vaughn, Personal Real Estate Coach & Curriculum Asst.
               • Stephen Freestone, Personal Real Estate Coach
               • Sonny Jensen, Personal Real Estate Coach


                •   WebEx Strategy & First Oasses (Dollar)
                •   Student Support Process & Scheduling of Classes(Dolla.t & Poyfair)
                •   Membership Management Oon Low:ry & Forrest Allen)




                                                                                              5



     SELF-RELIANCE•        FINANCIAL        FREEDOM        •   ECONOMIC       INDEPENDENCE


                                                                                              FS096906
5
    Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 7 of 15




          4. Lucent Prime Marketing, LLC

            Lucent Prime Marketing is the primary vehicle for_ building the business and
            business interests of The FrankliiJ.Squires Companies and its subsidiaries.
            Lucent Prime operates a highly reputable and effective marketing call center
            in Provo, UT and also operates the FranklinSquires network of real estate
            professionals" as simply Lucent Prime.

            Lucent P.:cime Marketing- Call Center
            Lucent Prime Ma:cketing - Seminars
            Lucent Prime - Real Estate Network
               • Associates
               • Real Estate Professionals (REPS)
               • Training REPS(**All Former Students)
               • Branch Manager
            Employees:
              *See "Employees Clarification" at the end of this document.
              • Jon Lowry, Managing Partn~
              • Emily Anderson, Call Center Executive Assistant
              • Randy Bradley, Call Center Manager
              • Je.rem Eyre,-Chapter President (Utah County, UT)
              • Stephen Anderson, Manager of The Free Capitalist (Print & .com)
              • Stephen Freestone, Seminar & Event Coordinator
              • Sonny Jensen, Asst. Seminar & Event Coordinator


               •   Implement New System and Protocol by Friday (Craner)
               •   Develop ana Publish Website (Lowry & Anderson)
               •   Monthly Investors Forum (Lowry, Eyre, Poyfair, Dollar)




                                                                                           6



     SELF-RELIANCE•       FINANCIAL        FREEDOM       •   ECONOMIC       INDEPENDENCE
                                                                                               .. _,   ______
                                                                                           FS096907
6
    Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 8 of 15




    SELF-RELIANS:E   •   FINANCIAL   PRE.EDOM   •   ECONOMIC   INDEPENDENCE



                                                                         FS096908
7
    Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 9 of 15




            5. Eastbay Properties, LLC

              Eastbay Properties buys real estate at wholesale prices and sells at retail.
              Eastbay Properties, IL~ represents a corporate prototype that demonstrates
              how FranklinSquires Institute students who wish to become certified
              Associates, Real Estate Professionals, and Branch Managers can profit as
              individual wholesale real estate businesses.

              Lucent Prime REPs can assign their cash purchase contracts to Eastbay
              Properties for a fee (roughly 3% of the appraised value.) Eastbay then
              locates a buyer (usually arnong -~e database of FranklinSqub:es preferred
              buyers through Quail Run Partner~ ILq.          ·
               Employees:
                 *See "Employees Clarification" at the end of this document.
                 • Mark Craner, Managing Partner
                 • Lindsey Dayton, Assistant Business Manager
                 • Robert Switzenberg, Assistant Business Manager



                   •   Implement New System and Protocol by Friday (Craner)
                   •   Develop and Publish Website (Eastbay & Anderson)                 ~    •

                                       .                                  [Pef:
                                                                    .-/" /_ fWJ')
                                                                      . ~~-1c,Eo15t8i!~,..J.µ
                                                                      \ ~        olf'P~
                                                                       \ ~ 3% {
}.)f/W
                                                                        \~                       ~~
         ~ "(-c.e\.\ -e~\c\~       c\\.                                  \ [a:sf-8iL'j_~11Lti ~~
                                                                               ,rt>~v~.
         ~l sd\~   '°'" '('~,e\,\\ .                                       \     db~ ljlOi~
                                                                                   ..   -

                                                                                                 7


     SELF-RELIANCE•            FINANCIAL     FREEDOM       •   ECONOMIC        LNDEPENDENCE


                                                                                                 FS096909
8
    Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 10 of 15




          6. Greystone Federal Buyers Advocate, LLC

             Greystone Federal Buyers Advocate, LLC helps real estate buyers coordinate
             their purchases including coordination with escrow agents, title officers, real
             estate agents, :tnortgage officers and lenders.

             Gieystone charges a 1% processing fee which buyers agree to pay in advance.

            Employees:
              *See "Employees Ciarifi.cation" at the end of this document.

             r-
              • Gabriel Joseph, Managing Partne:r & Buyer's Advocate

            ~ __________, Buyer's Advocate
                                           Buyer's Advocate

              • Jared Hone, Level 1 Processor




                •   ImpleinentNew System and Protocol Q'oseph)
                •   Develop and Publish Website Ooseph & S. Anderson)




                                                                                                8


     SELF-RELIANCE•         FINANCIAL        FREEDOM        •   ECONOMIC        INDEPENDENCE

                                                                                               ----------
                                                                                                FS096910
9
     Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 11 of 15




             7. Quail Run Partners, LLC

                Quail Run Partners buys retail real estate via seller finance or lease option
                agreements. Quail Run then finds the end ''buyer" via 21-day sale or other
                option and executes Lease Option contracts with the end ''buyer."

                Quail Run pays 0-5% down and seeks to earn substantial monthly cash flow
                on each property. Quail Run Partners intends to hold the cash flow contract
                for as long as is possible and healthy.

               Employees:
                 *See ''Employees Clarification" at the end of this document.
                 • Clavell Anderson, Managing Partner
                 • Sonny Jensen, Assistant Business Manager (Property Management)
        ~       C9   Wayne Adrea,on, A.ssisrnnt Business Manager (Liquidation)


        ~~
            r-.ffitniMI
                   •   Implement New System and Protocol by Friday (Craner)
                   •   Develop and Publish Website (QRP Staff & S. Anderson)




                                                                                                9


      SELF-RELIANCE        •   FINANCIAL       FREEDOM       •   ECONOMIC       INDEPENDENCE
                                                                                                           :-

                                                                                                FS096911
10
     Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 12 of 15




              8. The Phoenix Project, .LLC

                   The Phoenix Project helps individuals and families free themselves from the
                   Scarcity paradigm by working with them to rebuild their financial basis. This
                   includes training and consulting related to personal financial activities.

                   Employees:
                     *See "Employees Clarification" at the end of this document.
                      • Jason Vaughn, Managing Partner




                         •     Develop Business Model              01 aughn & Koerber)




                                                    \




                                                                                                                                    10


      -~ 1-: I. I' . I( F I I A N C F   •   I' I N A N C: I A I.   f R E I'. t> 0 M   •   f, C O N O !\1 I C   I N ll F. P E N D I'. N C E



                                                                                                                                         FS096912
11
     Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 13 of 15




                9. Founders Capital, LLC

                     Founders Capital is a hard money lender for real estate transactions.

                     Employees:
                       *See "Employees Clarification': at the end of this document.




                           • Develop Business Model (Koerber & McGuire)




                                                     \




                                                                                                                                       11



       .~ E I. I'   R I' I. I /I N t: E   •   I' I N r\ N C I A I.   I' R E E l) 0 M   •   E C O N O :\1 I C:   I N I) E P f. N [) F. N C I'.



                                                                                                                                            FS096913
12
     Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 14 of 15




              10. The Free Capitalist Project, LLC

                  The Free Capitalist Project is joint venture between Fr~klinSquires founder
                  C. Rick Koerber and Engenuity founder Les McGuire to help individuals
                  "get out of the rat race" in 365-days or less.

                  Employees:
                    *See "Employees Clarification" at the end of this document.




                       •    Develop Business Model (Koerber & McGuire)




                                                                                                                            12



      S E I. f • R E L l A N C E   •   F l N A N C I A l.   I' R F. F D O M   •   E C O N O M I C   I N D I'. I' I' N I> I'. N C E

                                                                                                                                 FS096914
13
     Case 2:17-cr-00037-FB-PMW Document 559-13 Filed 04/24/19 Page 15 of 15




             Other Employees:
                No compa'!Y in the FranklinSquires fami/y of companies current/y has a'!Y independent
                emplqyees. FranklinS quires Investments has assigned the foll<J.wing emplqyees to carry out the
                management and operation ojThe FranklinSquires Companies, UC and it's subsidiaries:

                 1. C. Rick Koerber, Executive Director
                 2. Jonathan Lowry
                     o Asst. Exec Dir.: in charge of Sales & Marketing
                     o Managing Partner (Lucent Prime)
                 3. Clavell T. Anderson
                     o Asst. Exec. Dir.: in charge of Construction & RE Development
                     o Managing Partner (Quail Run Partners)
                 4. Stephen A. Freestone
                     o Asst. Exec. Dir.: in charge of Education
                     o Personal Real Estate Coach (Institute)
                 5. Rae Hartsell, Personal Executive Assistant to C. Rick Koerber
                 6. Forrest Allen, Internal Financial Analyst & AP/ AR Manager.
                 7. Alicia Johnson, AP/AR Staff
                 8. Troy Dollar, Assistant Business Manager & Personal RE Coach
                 9. Pat Poyfair, Assistant Business Manager & Dean of Students
                 10. Jason Vaughn
                     o Jason Vaughn, Personal RE Coach & Curriculum Asst. (Institute)
                     o Jason Vaughn, Managing Partner (Phoenix Project)
                 11. Emily Anderson, Call Center Executive Assistant
                 12. Randy Bradley, Call Center Manager
                 13. Jerem Eyre, Chapter President (Utah County, U1)
                 14. Stephen Anderson, Manager of The Free Capitalist (Print & .com)
                 15. Mark Craner, Managing Partner (Eastbay Properites)
                 16. Lindsey Dayton, Assistant Business Manager
                 i7. Robert Switzenberg, Assistant Business Manager
                 18. Gabriel Joseph, Managing Partner (Greystone)
               · 19. Jared Hone, Level 1 Processor
                 20. Sonny Jensen, Assistant Business Manager (Property Management)
                 21. Wayne Adreason, Assistant Business Manager (Liquidation)




                                                                                                                  13



      SEl.f-REl.lANCE       •   IINANC:IAL         FREEDOM•             FC:ONOMIC          IN!)EJ'F.NllF.Nl'.l'.

                                                                                                                       FS096915
14
